Citation Nr: 9902106	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected residuals of 
right ankle sprain.

2.  Entitlement to service connection for a left leg 
disability as secondary to residuals of right ankle sprain.


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 until April 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of July 1996 from the Indianapolis, Indiana Regional 
Office (RO) which denied service connection for a right knee 
disability and a left leg disorder as secondary to the 
service-connected right ankle sprain.


REMAND

The veteran asserts that he now has left leg and right knee 
disability which is secondary to the service-connected 
residuals of right ankle sprain.  

A careful review of the record discloses that the appellant 
was afforded a physical examination for Agent Orange purposes 
in May 1996 subsequent to which diagnoses which included 
degenerative joint disease of the right knee and right ankle 
due to old injury were rendered.  The record shows that the 
veteran underwent a VA examination of the joints subsequently 
in May 1996 whereupon the examiner rendered an opinion that 
the appellant had anterior knee pain secondary to 
patellofemoral syndrome, bilaterally, but that I do not 
think that his anterior knee pain or patellofemoral syndrome 
is related to his ankle chronic [sic] disability.  The 
Board thus finds that there is a definite discrepancy between 
the Agent Orange and joint examiners as to the whether or not 
right knee disability is related to the service-connected 
right ankle disorder.  It does not appear that either 
examiner had the opportunity to review the veteran's claims 
folder or his service medical records. 

Subsequently, the RO scheduled the veteran for another VA 
joint examination in September 1997.  The examination request 
directed that the examiner provide an opinion as to whether 
there was disability of the right knee and left leg; and if 
so, whether it was related to the right ankle disorder.  The 
Board observes that the examination report of September 1997 
indicated that there were mild degenerative changes of the 
right knee, but did not specify whether there was any left 
leg disability.  It is also shown that an opinion was 
rendered to the effect that it seems unlikely that his 
stiffness and pain he is experiencing today is related to 
what appears to be grade 3 ankle sprain sustained in the 
military in 1969.  The Board finds, however, that this 
statement is vague and does not adequately respond to the 
question of secondary etiology.  Moreover, the examiner noted 
that no old records were available for review to document any 
of the veterans reported history.  

The record reflects in the instance that several opinions 
have been rendered with respect to the veterans lower 
extremities which have been conflicting and or imprecise.  
There is no indication that his claims folder has ever been 
made available for review to any recent examiner of record.  
In this regard, the United States Court of Appeals for 
Veterans Claims (the Court) had held that VAs duty to assist 
includes a thorough and contemporaneous medical examination; 
one which takes into account the records of prior medical 
treatment and a medical opinion so that the evaluation of the 
claimed disability will be a fully informed one."  38 
U.S.C.A. § 5107(a); See Roberts v. Derwinski, 2 Vet.App. 387, 
390 (1992); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
In this connection, the Court has also held that a VA 
examination which fails to include a review of all of the 
veteran's medical records is in violation of the duty to 
assist.  Culver v. Derwinski, 3 Vet.App. 292, 299 (1992).  
"The examiner must have the full medical record of the 
veteran prior to making the evaluation."  Shoemaker v. 
Derwinski, 3 Vet.App. 248, 255 (1992).  In addition, the 
examiner should reconcile any divergent opinions, and clearly 
specify the extent of any and all disability affecting each 
lower extremity.  The RO should also address the 
applicability of Allen v. Brown, 7 Vet. App. 439 (1995) 
(secondary service connection based on aggravation of a non-
service-connected disability by a service-connected 
disability).

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a left leg and right knee 
disability since 1995.  After securing 
the necessary release, the RO should 
obtain these records for association with 
the claims folder.

2.  The veteran should be afforded a VA 
examination of the lower extremities by 
an orthopedist to ascertain the nature 
and likely etiology of any currently 
demonstrated right knee and/or left leg 
disability.  All indicated tests and 
studies should be accomplished and 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review 
prior to the examination.  Based on 
review of the case and physical 
examination, it is requested that the 
examiner identify any disability of the 
right knee and left leg, and if found, 
express an opinion as to whether it is as 
least as likely as not that current 
disability of the right ankle and left 
leg was caused by or made worse 
(aggravated) by the veteran's service-
connected right ankle disorder.  The 
examiner should explain the bases for the 
opinion (with full rationale and citing 
to evidence in the file) and reconcile it 
with any previously reported medical 
evidence and/or opinion in the claims 
folder.  The examiner should state 
whether the claims folder was reviewed.  
The examination report should be returned 
in a typed narrative format.  

3.  Prior to the examination, the RO must 
inform the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision as to whether or not 
he wishes to comply with the request.

4.  After completion of the above, the RO 
should review the examination report to 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action

5.  After the development requested above 
has been completed, the RO should again 
review the veterans claim. If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The veteran need take no action 
unless otherwise notified.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
